UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 11/30/16 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Opportunistic Midcap Value Fund Dreyfus Opportunistic Small Cap Fund Dreyfus Opportunistic U.S. Stock Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Midcap Value Fund November 30, 2016 (Unaudited) Common Stocks - 99.5% Shares Value ($) Automobiles & Components - .6% Visteon 97,600 Banks - 2.2% KeyCorp 1,696,448 Capital Goods - 10.8% HD Supply Holdings 1,382,611 a 54,253,656 Hubbell 200,551 22,517,866 Snap-on 234,246 39,165,931 Textron 662,388 30,489,720 Consumer Services - 1.7% Houghton Mifflin Harcourt 141,905 a 1,568,050 Royal Caribbean Cruises 270,769 21,924,166 Diversified Financials - 28.6% Capital One Financial 332,419 27,936,493 E*TRADE Financial 1,998,153 a 68,956,260 Intercontinental Exchange 565,671 31,338,173 Leucadia National 2,619,226 57,675,357 Raymond James Financial 653,882 47,040,271 SLM 5,570,961 a 56,099,577 Synchrony Financial 1,779,086 61,485,212 TD Ameritrade Holding 916,656 37,592,063 Energy - 1.2% Cheniere Energy 395,630 a Exchange-Traded Funds - .6% SPDR S&P MidCap rust 26,879 Food, Beverage & Tobacco - 2.5% Archer-Daniels-Midland 784,957 Health Care Equipment & Services - .4% Humana 26,536 Insurance - 2.1% Assurant 335,692 Materials - 5.0% Mosaic 1,750,004 b 49,700,114 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.5% (continued) Shares Value ($) Materials - 5.0% (continued) Newmont Mining 160,385 5,202,889 Potash Corp of Saskatchewan 705,494 12,861,156 Media - 1.9% CBS, Cl. B 121,775 7,394,178 Sinclair Broadcast Group, Cl. A 550,323 17,913,014 Pharmaceuticals, Biotechnology & Life Sciences - 6.1% Akorn 1,011,775 a 21,469,865 Jazz Pharmaceuticals 300,047 a 31,093,871 Mylan 840,804 a 30,781,834 Real Estate - .8% Outfront Media 406,883 c Retailing - 8.6% Bed Bath & Beyond 602,374 26,992,379 LKQ 474,526 a 15,578,689 Staples 4,125,477 39,893,363 Tiffany & Co. 133,575 11,017,266 Williams-Sonoma 429,611 b 23,534,091 Semiconductors & Semiconductor Equipment - 5.2% Lam Research 218,783 23,195,374 Maxim Integrated Products 567,606 22,289,888 Teradyne 448,154 10,925,995 United Microelectronics, ADR 7,505,323 13,659,688 Software & Services - 4.0% Broadridge Financial Solutions 197,450 12,782,913 CommVault Systems 59,678 a 3,222,612 eBay 609,357 a 16,946,218 First Data, Cl. A 1,017,486 a 14,824,771 Intuit 60,375 6,863,430 Technology Hardware & Equipment - 11.8% Amphenol, Cl. A 199,049 13,587,085 Ciena 1,035,736 a 22,216,537 Corning 1,183,810 28,446,954 FLIR Systems 794,511 28,530,890 Hewlett Packard Enterprise 837,999 19,944,376 Common Stocks - 99.5% (continued) Shares Value ($) Technology Hardware & Equipment - 11.8% (continued) Keysight Technologies 826,752 a 30,449,276 Viavi Solutions 2,249,202 a 17,656,236 Transportation - 2.7% Hertz Global Holdings 660,852 a 16,640,253 Norfolk Southern 193,377 20,586,915 Utilities - 2.7% American Water Works 181,062 13,121,563 Calpine 2,108,195 a 23,506,374 Total Common Stocks (cost $1,180,053,523) Master Limited Partnerships - .6% Diversified Financials - .6% Blackstone Group LP (cost $6,525,207) 320,902 Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $11,549,205) 11,549,205 d Investment of Cash Collateral for Securities Loaned - .1% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,236,661) 1,236,661 d Total Investments (cost $1,199,364,596) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund LP—Limited Partnership SPDR—Standard & Poor's Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $42,020,817 and the value of the collateral held by the fund was $41,493,007, consisting of cash collateral of $1,236,661 and U.S. Government & Agency securities valued at $40,256,346. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Diversified Financials 29.2 Technology Hardware & Equipment 11.8 Capital Goods 10.8 Retailing 8.6 Pharmaceuticals, Biotechnology & Life Sciences 6.1 Semiconductors & Semiconductor Equipment 5.2 Materials 5.0 Software & Services 4.0 Transportation 2.7 Utilities 2.7 Food, Beverage & Tobacco 2.5 Banks 2.2 Insurance 2.1 Media 1.9 Consumer Services 1.7 Energy 1.2 Money Market Investments .9 Real Estate .8 Automobiles & Components .6 Exchange-Traded Funds .6 Health Care Equipment & Services .4 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Midcap Value Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,316,378,630 - - Equity Securities— Foreign Common Stocks † 26,520,844 - - Exchange-Traded Funds 7,967,742 - - Master Limited Partnerships † 8,260,017 - - Mutual Funds 12,785,866 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $172,548,503, consisting of $228,695,137 gross unrealized appreciation and $56,146,634 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund November 30, 2016 (Unaudited) Common Stocks - 99.8% Shares Value ($) Automobiles & Components - 1.6% Visteon 185,945 Banks - 14.6% Ameris Bancorp 259,805 a 11,652,254 Banner 221,721 11,558,316 Columbia Banking System 172,139 6,854,575 FCB Financial Holdings, Cl. A 458,225 b 20,276,456 First Interstate BancSystem, Cl. A 284,058 10,723,190 MGIC Investment 1,730,669 b 15,697,168 Pinnacle Financial Partners 156,493 a 10,093,799 Simmons First National, Cl. A 99,428 6,010,423 South State 109,467 a 9,299,222 SVB Financial Group 179,237 b 28,324,823 Capital Goods - 2.8% CLARCOR 99,357 6,999,701 Simpson Manufacturing 146,205 6,892,104 TASER International 163,362 a,b 4,448,347 Thermon Group Holdings 336,271 b 6,469,854 Commercial & Professional Services - 3.6% Knoll 250,352 6,636,832 Steelcase, Cl. A 535,806 8,331,783 TrueBlue 805,488 b 16,874,974 Consumer Durables & Apparel - 2.4% Deckers Outdoor 173,303 a,b 10,308,062 G-III Apparel Group 341,259 b 9,268,594 WCI Communities 78,935 b 1,835,239 Consumer Services - .8% Fogo De Chao 75,201 b 1,041,534 Houghton Mifflin Harcourt 233,758 a,b 2,583,026 Potbelly 249,544 b 3,406,276 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.8% (continued) Shares Value ($) Diversified Financials - 10.4% Donnelley Financial Solutions 304,849 5,813,470 FNFV Group 639,956 b 8,191,437 Green Dot, Cl. A 385,419 b 9,292,452 Investment Technology Group 468,791 8,738,264 Landcadia Holdings 301,090 3,125,314 Raymond James Financial 323,854 23,298,057 SLM 3,443,676 b 34,677,817 Energy - 1.5% Arch Coal, Cl. A 177,607 a,b Exchange-Traded Funds - 1.3% iShares Russell 2000 ETF 89,527 a Health Care Equipment & Services - .8% Adeptus Health, Cl. A 248,565 a,b 2,082,975 Brookdale Senior Living 450,771 b 5,242,467 Household & Personal Products - .7% Avon Products 1,135,583 b Materials - 5.6% Methanex 886,890 a 39,023,160 New Gold 501,816 b 1,796,501 OMNOVA Solutions 965,074 b 9,264,710 Media - 5.1% Gray Television 850,822 b 8,593,302 Nexstar Broadcasting Group, Cl. A 295,360 a 17,618,224 Sinclair Broadcast Group, Cl. A 595,795 a 19,393,127 Pharmaceuticals, Biotechnology & Life Sciences - 7.1% Akorn 89,565 b 1,900,569 Flamel Technologies, ADR 779,065 b 8,273,670 Flexion Therapeutics 327,870 a,b 5,409,855 GW Pharmaceuticals, ADR 117,086 a,b 13,072,652 Revance Therapeutics 628,035 a,b 10,519,586 TherapeuticsMD 4,067,050 b 24,158,277 Retailing - 5.5% Lithia Motors, Cl. A 266,714 24,511,017 Office Depot 4,466,642 21,752,547 Common Stocks - 99.8% (continued) Shares Value ($) Retailing - 5.5% (continued) Staples 279,617 2,703,896 Semiconductors & Semiconductor Equipment - 7.9% Applied Micro Circuits 1,357,814 b 11,880,872 Cavium 375,870 b 21,435,866 Microsemi 272,924 b 14,942,589 Teradyne 901,905 21,988,444 Software & Services - 6.2% CommVault Systems 388,329 b 20,969,766 Envestnet 115,997 a,b 4,187,492 Silver Spring Networks 233,247 b 3,253,796 Square, Cl. A 1,778,400 23,012,496 WebMD Health 75,942 a,b 4,050,746 Technology Hardware & Equipment - 13.3% Ciena 993,591 a,b 21,312,527 Fabrinet 220,186 b 9,423,961 Infinera 1,322,469 a,b 11,240,987 Keysight Technologies 243,736 b 8,976,797 Lumentum Holdings 183,633 b 7,363,683 Methode Electronics 402,216 14,861,881 Sierra Wireless 607,744 a,b 9,328,870 Universal Display 272,882 a,b 14,913,001 Viavi Solutions 2,725,797 b 21,397,506 Transportation - 8.4% ArcBest 267,069 8,132,251 Avis Budget Group 683,531 b 26,172,402 Knight Transportation 652,505 22,837,675 Werner Enterprises 652,537 17,651,126 Utilities - .2% Calpine 191,833 b Total Common Stocks (cost $727,786,638) Other Investment - .6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $5,581,114) 5,581,114 c STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 9.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $85,807,853) 85,807,853 c Total Investments (cost $819,175,605) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt ETF—Exchange-Traded Fund a Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $123,608,573 and the value of the collateral held by the fund was $124,671,934, consisting of cash collateral of $85,807,853 and U.S. Government & Agency securities valued at $38,864,081. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Banks 14.6 Technology Hardware & Equipment 13.3 Diversified Financials 10.4 Money Market Investments 10.2 Transportation 8.4 Semiconductors & Semiconductor Equipment 7.9 Pharmaceuticals, Biotechnology & Life Sciences 7.1 Software & Services 6.2 Materials 5.6 Retailing 5.5 Media 5.1 Commercial & Professional Services 3.6 Capital Goods 2.8 Consumer Durables & Apparel 2.4 Automobiles & Components 1.6 Energy 1.5 Exchange-Traded Funds 1.3 Consumer Services .8 Health Care Equipment & Services .8 Household & Personal Products .7 Utilities .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Small Cap Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 799,179,804 - - Equity Securities— Foreign Common Stocks † 80,918,814 - - Exchange-Traded Funds 11,782,648 - - Mutual Funds 91,388,967 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $164,094,628, consisting of $187,583,731 gross unrealized appreciation and $23,489,103 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic U.S. Stock Fund November 30, 2016 (Unaudited) Common Stocks - 99.7% Shares Value ($) Automobiles & Components - 2.3% Visteon 7,277 Banks - 13.7% Bank of America 53,755 1,135,306 Citigroup 18,726 1,055,959 MGIC Investment 78,462 a 711,650 Wells Fargo & Co. 9,327 493,585 Capital Goods - 5.3% Honeywell International 5,741 654,130 Snap-on 3,930 657,096 Diversified Financials - 12.3% E*TRADE Financial 15,678 a 541,048 Intercontinental Exchange 12,836 711,114 SLM 52,737 a 531,062 Synchrony Financial 36,477 1,260,645 Energy - 6.8% Pioneer Natural Resources 5,033 961,504 Superior Energy Services 41,146 b 709,357 Exchange-Traded Funds - 4.7% iShares Russell 1000 ETF 1,519 186,594 SPDR S&P rust 2,207 486,379 Vanguard S&P 500 ETF 2,414 488,594 Food, Beverage & Tobacco - 4.9% Coca-Cola 11,132 449,176 Conagra Brands 8,159 299,354 Lamb Weston Holdings 2,720 a 91,054 Molson Coors Brewing, Cl. B 3,923 384,572 Health Care Equipment & Services - 3.3% Abbott Laboratories 11,595 441,422 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.7% (continued) Shares Value ($) Health Care Equipment & Services - 3.3% (continued) Brookdale Senior Living 32,959 a 383,313 Materials - 4.7% Dow Chemical 9,229 514,240 Steel Dynamics 17,973 637,682 Pharmaceuticals, Biotechnology & Life Sciences - 3.9% Allergan 1,961 381,022 Mylan 15,618 a 571,775 Retailing - 5.0% Lithia Motors, Cl. A 6,398 587,976 Staples 66,659 644,592 Semiconductors & Semiconductor Equipment - 9.3% Broadcom 3,275 558,355 Microchip Technology 9,118 b 603,429 Power Integrations 9,322 627,371 Xilinx 9,636 520,151 Software & Services - 16.2% Alphabet, Cl. C 1,087 a 823,989 Facebook, Cl. A 4,618 a 546,864 Fortinet 14,825 a 446,232 HubSpot 7,959 a 446,500 Oracle 19,979 802,956 salesforce.com 7,626 a 549,072 Splunk 6,994 a,b 402,994 Technology Hardware & Equipment - 1.8% Amphenol, Cl. A 6,637 Transportation - 3.0% Union Pacific 7,209 Utilities - 2.5% American Water Works 8,705 Total Common Stocks (cost $22,240,144) Investment of Cash Collateral for Securities Loaned - 1.7% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $404,745) 404,745 c Total Investments (cost $22,644,889) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $1,516,889 and the value of the collateral held by the fund was $1,464,265, consisting of cash collateral of $404,745 and U.S. Government & Agency securities valued at $1,059,520. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 16.2 Banks 13.7 Diversified Financials 12.3 Semiconductors & Semiconductor Equipment 9.3 Energy 6.8 Capital Goods 5.3 Retailing 5.0 Food, Beverage & Tobacco 4.9 Exchange-Traded Funds 4.7 Materials 4.7 Pharmaceuticals, Biotechnology & Life Sciences 3.9 Health Care Equipment & Services 3.3 Transportation 3.0 Utilities 2.5 Automobiles & Components 2.3 Technology Hardware & Equipment 1.8 Money Market Investment 1.7 ETF—Exchange-Traded Fund SPDR—Standard & Poor's Depository Receipt † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic U.S. Stock Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 1 Level 2 - Other Unadjusted Significant Level 3 Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks † 22,965,055 - - Equity Securities - Foreign Common Stocks † 558,355 - - Exchange-Traded Funds 1,161,567 - - Mutual Funds 404,745 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board Members (the "Board"). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $2,444,833, consisting of $3,132,400 gross unrealized appreciation and $687,567 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund November 30, 2016 (Unaudited) Common Stocks - 99.9% Shares Value ($) Automobiles & Components - .6% Goodyear Tire & Rubber 367,433 Banks - 12.5% Bank of America 3,033,307 64,063,444 BB&T 336,297 15,217,439 Comerica 244,042 15,557,678 JPMorgan Chase & Co. 1,080,210 86,600,436 PNC Financial Services Group 197,145 21,792,408 SunTrust Banks 377,540 19,613,203 Capital Goods - 7.1% General Dynamics 76,669 13,443,909 Honeywell International 218,512 24,897,257 Northrop Grumman 34,457 8,602,190 Raytheon 359,166 53,709,684 United Technologies 237,316 25,563,680 Consumer Services - .7% Carnival 251,447 Diversified Financials - 15.6% Berkshire Hathaway, Cl. B 381,866 a 60,120,983 Charles Schwab 514,105 19,875,299 E*TRADE Financial 680,876 a 23,497,031 Goldman Sachs Group 231,309 50,723,751 Morgan Stanley 763,743 31,588,410 Raymond James Financial 259,416 18,662,387 Synchrony Financial 1,054,156 36,431,631 Voya Financial 936,320 36,394,758 Energy - 14.8% Anadarko Petroleum 415,560 28,735,974 EOG Resources 457,348 46,887,317 Halliburton 654,898 34,768,535 Kinder Morgan 724,292 16,079,282 Marathon Petroleum 227,874 10,714,635 Occidental Petroleum 758,719 54,142,188 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.9% (continued) Shares Value ($) Energy - 14.8% (continued) Phillips 66 384,712 31,961,873 Pioneer Natural Resources 121,751 23,259,311 Valero Energy 271,754 16,729,176 Exchange-Traded Funds - 1.3% iShares Russell 1000 Value ETF 209,026 Food & Staples Retailing - .9% Walgreens Boots Alliance 188,617 Food, Beverage & Tobacco - 7.6% Archer-Daniels-Midland 370,906 16,034,266 Coca-Cola 371,802 15,002,211 Coca-Cola European Partners 374,770 12,165,034 ConAgra Foods 490,630 18,001,215 Kellogg 300,043 21,603,096 Lamb Weston Holdings 290,813 a 9,736,430 Molson Coors Brewing, Cl. B 323,734 31,735,644 Mondelez International, Cl. A 269,042 11,095,292 Health Care Equipment & Services - 5.5% Abbott Laboratories 492,364 18,744,297 Boston Scientific 901,180 a 18,438,143 Humana 65,636 13,956,839 Laboratory Corporation of America Holdings 88,502 a 11,137,977 UnitedHealth Group 167,330 26,491,686 Zimmer Biomet Holdings 83,680 8,523,645 Insurance - 4.4% Chubb 137,493 17,599,104 Hartford Financial Services Group 371,017 17,482,321 Prudential Financial 424,521 42,706,813 Materials - 5.9% CF Industries Holdings 653,914 b 18,924,271 Dow Chemical 147,095 8,196,133 Martin Marietta Materials 119,273 26,174,460 Packaging Corporation of America 295,595 b 25,054,632 Vulcan Materials 209,585 26,334,355 Media - 3.2% Omnicom Group 203,714 17,710,895 Common Stocks - 99.9% (continued) Shares Value ($) Media - 3.2% (continued) Time Warner 345,416 31,716,097 Viacom, Cl. B 217,683 8,158,759 Pharmaceuticals, Biotechnology & Life Sciences - 3.8% Bristol-Myers Squibb 219,146 12,368,600 Eli Lilly & Co. 210,146 14,105,000 Merck & Co. 688,995 42,159,604 Real Estate - 1.0% Communications Sales & Leasing 737,647 c Retailing - 1.0% Staples 1,875,609 Semiconductors & Semiconductor Equipment - 3.6% Applied Materials 562,496 18,112,371 Microchip Technology 266,000 b 17,603,880 Texas Instruments 380,417 28,124,229 Software & Services - 3.6% Alphabet, Cl. A 19,228 a 14,918,621 eBay 469,612 a 13,059,910 Oracle 598,183 24,040,975 Teradata 462,837 a 12,427,173 Technology Hardware & Equipment - 4.5% Apple 136,325 15,066,639 Cisco Systems 1,166,032 34,771,074 Corning 734,071 17,639,726 Harris 125,600 13,007,136 Transportation - 2.3% Delta Air Lines 565,078 27,225,458 United Continental Holdings 205,689 a 14,182,257 Total Common Stocks (cost $1,462,681,494) Other Investment - .2% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $3,798,459) 3,798,459 d STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $26,469,522) 26,469,523 d Total Investments (cost $1,492,949,475) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $33,340,915 and the value of the collateral held by the fund was $33,725,436, consisting of cash collateral of $26,469,523 and U.S. Government & Agency securities valued at $7,255,913. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 15.6 Energy 14.8 Banks 12.5 Food, Beverage & Tobacco 7.6 Capital Goods 7.1 Materials 5.9 Health Care Equipment & Services 5.5 Technology Hardware & Equipment 4.5 Insurance 4.4 Pharmaceuticals, Biotechnology & Life Sciences 3.8 Software & Services 3.6 Semiconductors & Semiconductor Equipment 3.6 Media 3.2 Transportation 2.3 Money Market Investments 1.7 Exchange-Traded Funds 1.3 Real Estate 1.0 Retailing 1.0 Food & Staples Retailing .9 Consumer Services .7 Automobiles & Components .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,757,881,743 - - Exchange-Traded Funds 22,974,048 - - Mutual Funds 30,267,982 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $318,174,298, consisting of $340,825,363 gross unrealized appreciation and $22,651,065 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund November 30, 2016 (Unaudited) Common Stocks - 99.8% Shares Value ($) Automobiles & Components - .9% Visteon 25,465 Banks - 4.3% Cathay General Bancorp 85,320 2,994,732 East West Bancorp 109,840 5,259,139 First Horizon National 56,635 1,080,596 Capital Goods - 14.9% Allison Transmission Holdings 75,985 2,520,422 BWX Technologies 6,195 242,596 CLARCOR 26,900 1,895,105 Curtiss-Wright 22,320 2,243,606 GATX 44,975 a 2,457,434 HD Supply Holdings 60,820 b 2,386,577 Huntington Ingalls Industries 25,645 4,584,300 Lennox International 30,520 a 4,537,408 Oshkosh 33,740 2,361,800 Owens Corning 50,780 2,609,076 Spirit AeroSystems Holdings, Cl. A 63,895 3,721,884 Toro 42,030 2,224,648 United Rentals 2,770 b 280,075 Commercial & Professional Services - .1% Deluxe 3,140 Consumer Durables & Apparel - 5.5% Brunswick 87,370 4,378,984 KB Home 75,880 a 1,201,939 NVR 1,560 b 2,488,200 Tempur Sealy International 60,290 a,b 3,816,357 Consumer Services - 1.6% Darden Restaurants 47,520 Diversified Financials - 2.8% Affiliated Managers Group 22,210 b 3,289,301 CBOE Holdings 23,330 1,607,437 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.8% (continued) Shares Value ($) Diversified Financials - 2.8% (continued) SEI Investments 25,025 1,180,680 Energy - 1.5% World Fuel Services 74,280 Food & Staples Retailing - 1.6% Sprouts Farmers Markets 175,590 a,b Food, Beverage & Tobacco - 3.3% Blue Buffalo Pet Products 38,320 b 897,838 Dean Foods 214,785 4,265,630 Ingredion 14,500 1,702,010 J.M. Smucker 1,350 170,033 Health Care Equipment & Services - 5.8% Allscripts Healthcare Solutions 76,170 b 836,347 Halyard Health 34,200 b 1,270,530 Hologic 71,975 b 2,755,203 Teleflex 21,770 3,220,436 WellCare Health Plans 32,000 b 4,384,640 Insurance - 6.7% Aspen Insurance Holdings 25,170 1,282,412 CNO Financial Group 59,900 1,072,210 Hanover Insurance Group 24,330 2,106,735 Old Republic International 210,070 3,753,951 Primerica 53,515 a 3,783,511 Reinsurance Group of America 20,230 2,469,072 Materials - 8.9% Bemis 7,675 384,287 Cabot 67,540 3,439,812 Celanese, Ser. A 22,150 1,756,938 Commercial Metals 151,890 3,343,099 Crown Holdings 21,170 b 1,151,436 PolyOne 51,430 1,695,647 Reliance Steel & Aluminum 56,625 4,592,287 Steel Dynamics 5,590 198,333 Worthington Industries 46,850 2,636,718 Media - .9% New York Times, Cl. A 144,765 Common Stocks - 99.8% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 4.5% Bruker 31,060 704,441 Charles River Laboratories International 36,260 b 2,578,086 Mettler-Toledo International 9,615 b 3,961,572 United Therapeutics 19,490 a,b 2,448,139 Real Estate - 9.6% First Industrial Realty Trust 56,740 c 1,500,773 Kilroy Realty 68,530 c 4,957,460 Lamar Advertising, Cl. A 69,105 c 4,580,970 Post Properties 51,070 c 3,320,571 Tanger Factory Outlet Centers 71,460 c 2,463,226 Weingarten Realty Investors 111,485 c 3,958,832 Retailing - 2.6% Big Lots 77,380 a 3,916,202 The Michaels Companies 69,730 b 1,700,017 Semiconductors & Semiconductor Equipment - .7% Integrated Device Technology 61,885 b Software & Services - 11.5% CDK Global 12,840 740,868 Citrix Systems 45,545 b 3,950,118 Convergys 84,090 2,175,408 CoreLogic 60,520 b 2,283,420 DST Systems 31,735 3,275,369 Fair Isaac 10,880 1,236,947 Manhattan Associates 6,600 b 345,840 Mentor Graphics 130,965 4,786,771 NeuStar, Cl. A 82,825 a,b 2,008,506 Nuance Communications 210,385 b 3,410,341 VeriSign 6,680 b 526,718 Technology Hardware & Equipment - 4.8% Arrow Electronics 25,515 b 1,741,909 Belden 34,030 2,514,817 InterDigital 27,235 2,157,012 IPG Photonics 5,945 a,b 570,244 NCR 89,460 b 3,466,575 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.8% (continued) Shares Value ($) Telecommunication Services - .5% CenturyLink 45,240 a Transportation - .1% Alaska Air Group 2,825 a Utilities - 6.7% FirstEnergy 109,795 3,435,486 Great Plains Energy 148,550 3,920,235 MDU Resources Group 142,590 3,966,854 NiSource 147,500 3,236,150 Total Common Stocks (cost $186,836,905) Other Investment - .3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $604,510) 604,510 d Investment of Cash Collateral for Securities Loaned - 7.3% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $15,668,133) 15,668,133 d Total Investments (cost $203,109,548) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $25,201,920 and the value of the collateral held by the fund was $25,990,015, consisting of cash collateral of $15,668,133 and U.S. Government & Agency securities valued at $10,321,882. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Capital Goods 14.9 Software & Services 11.5 Real Estate 9.6 Materials 8.9 Money Market Investments 7.6 Insurance 6.7 Utilities 6.7 Health Care Equipment & Services 5.8 Consumer Durables & Apparel 5.5 Technology Hardware & Equipment 4.8 Pharmaceuticals, Biotechnology & Life Sciences 4.5 Banks 4.3 Food, Beverage & Tobacco 3.3 Diversified Financials 2.8 Retailing 2.6 Consumer Services 1.6 Food & Staples Retailing 1.6 Energy 1.5 Automobiles & Components .9 Media .9 Semiconductors & Semiconductor Equipment .7 Telecommunication Services .5 Commercial & Professional Services .1 Transportation .1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 215,512,971 - - Mutual Funds 16,272,643 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $28,676,066, consisting of $34,775,668 gross unrealized appreciation and $6,099,602 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund November 30, 2016 (Unaudited) Common Stocks - 97.2% Shares Value ($) Communications Equipment - 3.6% Cisco Systems 296,348 Electronic Equipment & Instruments - 6.4% Amphenol, Cl. A 145,441 9,927,803 Tesla Motors 30,773 a,b 5,828,406 Health Care Equipment & Services - 2.5% ABIOMED 37,788 b 4,241,325 DexCom 30,750 b 2,007,667 Internet & Catalog Retail - 10.4% Amazon.com 11,708 b 8,787,674 Netflix 61,117 b 7,150,689 Priceline Group 6,353 b 9,552,879 Internet Software & Services - 18.2% Alphabet, Cl. A 10,248 b 7,951,218 Alphabet, Cl. C 14,715 b 11,154,559 Facebook, Cl. A 81,703 b 9,675,269 Splunk 157,019 b 9,047,435 Tencent Holdings 282,200 7,047,269 IT Services - 6.7% Paychex 116,330 6,857,653 Visa, Cl. A 124,590 9,633,299 Semiconductors & Semiconductor Equipment - 20.4% Applied Materials 175,653 5,656,027 Broadcom 62,136 10,593,567 Lam Research 109,554 11,614,915 Microchip Technology 176,533 11,682,954 Texas Instruments 144,118 10,654,644 Software - 15.5% Citrix Systems 102,917 b 8,925,991 Oracle 274,747 11,042,082 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.2% (continued) Shares Value ($) Software - 15.5% (continued) salesforce.com 146,633 b 10,557,576 Workday, Cl. A 88,737 a,b 7,482,304 Software & Services - 13.5% eBay 314,834 b 8,755,534 HubSpot 92,241 b 5,174,720 LogMeIn 48,447 4,885,880 Microsoft 143,547 8,650,142 Teradata 213,371 b 5,729,011 Total Common Stocks (cost $183,011,604) Limited Partnership Interests - .0% Semiconductors & Semiconductor Equipment - .0% Bluestream Ventures LP (cost $829,893) 1,655 b,c Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,927,807) 1,927,807 d Investment of Cash Collateral for Securities Loaned - 2.4% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $5,894,977) 5,894,977 d Total Investments (cost $191,664,281) % Liabilities, Less Cash and Receivables %) ) Net Assets % LP—Limited Partnership a Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $12,620,396 and the value of the collateral held by the fund was $12,860,085, consisting of cash collateral of $5,894,977 and U.S. Government & Agency securities valued at $6,965,108. b Non-income producing security. c Security restricted as to public resale. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Semiconductors & Semiconductor Equipment 20.4 Internet Software & Services 18.2 Software 15.5 Software & Services 13.5 Internet & Catalog Retail 10.4 IT Services 6.7 Electronic Equipment & Instruments 6.4 Communications Equipment 3.6 Money Market Investments 3.2 Health Care Equipment & Services 2.5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 221,464,753 - - Equity Securities— Foreign Common Stocks † 17,640,836 - - Limited Partnership Interests † - - 97,762 Mutual Funds 7,822,784 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The fair value of the fund’s interest in a limited partnership represents the amount that the fund could reasonably expect to receive from the limited partnership if the fund’s capital was withdrawn from the limited partnership at the time of valuation, based on information available at the time the valuation is made and that the fund believes to be reliable. The valuation utilizes financial information supplied by the limited partnership with adjustments made daily for any underlying exchange traded securities. Limited partnerships are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by NOTES collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $55,361,854, consisting of $61,223,115 gross unrealized appreciation and $5,861,261 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 12, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 12, 2017 By: /s/ James Windels James Windels Treasurer Date: January 12, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
